DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Brian Davy on 5/25/22.

IN THE CLAIMS:

Claim 36 is amended to read as follows: “A method of treating cancer in a subject in need thereof, comprising administering to the subject an effective amount of a composition comprising isolated T cells that a human c-Jun and an engineered receptor, wherein the human c-Jun and the engineered receptor are expressed from [[the]] separate expression vectors or co-expressed from a single expression vector as separate polypeptides, wherein the engineered receptor is a chimeric antigen receptor (CAR) or an engineered T cell receptor (TCR), and wherein the expressed human c-Jun reduces exhaustion of the isolated T cells in the subject.”

In claim 39 is amended to read as follows: “The method of claim 36, wherein the human c-Jun is a wildtype c-Jun.”

Claim 46 is amended to read as follows: “A method of enhancing immunity in a subject having cancer, comprising administering to the subject an effective amount of [[the]] a composition comprising isolated T cells that a human c-Jun and an engineered receptor, wherein the human c-Jun and the engineered receptor are expressed from [[the]] separate expression vectors or co-expressed from a single expression vector as separate polypeptides, wherein the engineered receptor is a chimeric antigen receptor (CAR) or an engineered T cell receptor (TCR), and wherein the expressed human c-Jun reduces exhaustion of the isolated T cells in the subject.”

Claim 63 is amended to read as follows: “The method of claim [[62]] 57, wherein the expression vector encoding human c-Jun further encodes the CAR or engineered TCR.”

New claim 65 is added and reads as follows: “The method of claim 60, wherein the isolated T cells are autologous to the subject.”

New claim 66 is added and reads as follows: “The method of claim 65, wherein the human c-Jun is a wildtype c-Jun.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644